400 F.2d 584
Alfred M. SHAFTER, as next friend of the dependents and next of kin of Joaquin Farina Muniz, and for such other persons as may be similarly situated, such as dependents and next of kin of Georg Joseph Kostka, Gerhart Rudi Richard Klatt, Dieter Ahrens, Koch Lothar Ludwig Wilmes and Gunther Schikulla, and Karl-Heinz Weinhold, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant and Third-Party Plaintiff-Appellee, andAlfred M. SHAFTER, as next friend of the defendants, etc., et al., Third-Party Defendants.
No. 17.
Docket 31862.
United States Court of Appeals Second Circuit.
Argued September 9, 1968.
Decided October 1, 1968.

Plaintiffs appeal from an order of the United States District Court for the Southern District of New York, Marvin E. Frankel, J., entered July 27, 1967, dismissing their complaint for damages brought under the Public Vessels Act, 46 U.S.C. § 781 et seq., on the ground that the suit is barred by the terms of the North Atlantic Treaty Status of Forces Abroad Agreement of June 19, 1951, 4 U.S.T. 1792.
Jacob Rassner, New York City (George G. Kilarjian, New York City, and Francis J. Nicosia, Brooklyn, N. Y., on the brief), for appellants.
Bruno A. Ristau, Washington, D. C. (Edwin L. Weisl, Jr., Asst. Atty. Gen., Robert M. Morgenthau, U. S. Atty. for Southern District of New York, John C. Eldridge and Philip A. Berns, Attys., Department of Justice, Washington, D. C., on the brief), for appellee.
Before LUMBARD, Chief Judge, and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm for the reasons stated in Judge Frankel's opinion, reported at 273 F.Supp. 152 (1967).